Eagen, J.,
—This is a motion to quash a writ of certiorari questioning a judgment rendered before an alderman. It is pointed out that the writ issued more than 20 days after the entry of the judgment contrary to section 21 of the Act of March 20, 1810, P. L. 208. (See Schwartz Bros. v. Adams Express Co., 75 Pa. Superior Ct. 402.) In answer, and to sustain the writ, defendant says he was never served with the summons in the case and, therefore, never had any knowledge of the existence of the suit until service of the writ of execution. While the courts have held that the time limitation of 20 days does not apply where the jurisdiction of the aider-man is involved or where the process was not served in accordance with the act (see The Philadelphia Inquirer Co. v. Marvin, 31 D. & C. 480), the difficulty with defendant’s position is that the record of the alderman says that the summons was served personally *486upon defendant. We are bound by that record in this proceeding: Luke v. Schleger, 3 Kulp 505; McManaman v. Klock, 9 Pa. C. C. 302. An examination of the record fails to disclose any jurisdictional defect.
Wherefore, January 15, 1943, the rule heretofore granted to show cause why the certiorari issued in the above-entitled case should not be quashed is made absolute.